Per Curiam.
The petitioner, Keith D. Redfield, appeals from the order of the district court placing temporary legal custody of the children in the district court and placing physical custody and *304possession of the children with the respondent, Deborah S. Redfield.
As required in cases of this nature, we have reviewed the record de novo to determine whether the district court abused its discretion. Grindle v. Grindle, 226 Neb. 807, 415 N.W.2d 150 (1987).
We find no abuse of discretion.
Affirmed.